Citation Nr: 1712859	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active air service from February 1961 to February 1981.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This matter was previously before the Board in July 2014 and remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board notes that it remanded this matter in July 2014 for further development.  Subsequently, a VA examination was obtained and in November 2014, a supplemental statement of the case (SSOC) was issued by the Agency of Original Jurisdiction (AOJ).  However, in January 2016, the Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by his clinician, who opined that the condition of the Veteran's spine prevented him from standing, walking, lifting, or sitting for a prolonged period of time.  The clinician noted that the Veteran was unable to perform repetitive use testing due to severe pain and that his range of motion was limited.  The clinician identified slight kyphosis and guarding on physical examination.  

Following the Veteran's submission of the January 2016 DBQ, the AOJ did not then readjudicate the claim.  Therefore, the Board concludes that a remand is necessary for the issuance of a new SSOC that considers all additional evidence submitted since the November 2014 SSOC.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file.  

2. After completion of the above and any additional development deemed necessary, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a SSOC and afford the Veteran and his representative the appropriate time to respond.  Then, return the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

